DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 was filed after the mailing date of the application on 08/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US Publication 2016/0203753 A1 in view of Xu et al, US Publication 2017/0069280 in further view of Jeon et al., US Publication 2016/0035307 A1.

With regards to Claim 1, Hwang discloses:  A pixel array substrate (FIG 1, Title, and Abstract), comprising: 
a plurality of scanning line pads (FIG 1, GICI – GIC3) and a plurality of data line pads (DICI – DIC4) located on a substrate (100); 
a plurality of scanning lines (GLB) extending along a first direction (X direction); 
5a plurality of data lines (DL) and a plurality of gate transmission lines (GLA) extending along a second direction (Y direction), wherein the data lines (DL) are electrically connected to the data line pads (DICI), and the scanning lines (GLB) are electrically connected to the scanning line pads (GICI) through the gate transmission lines (GLA); 

at least one data line signal chip (DICI) and at least one scanning line signal chip (GICI) (Paragraph [0061]), the at least one data line signal chip (DICI) being electrically connected to the data line pads (DICI), and the at least one 15scanning line signal chip (GICI) being electrically connected to the scanning line pads (FIG 1, shows this feature), 
Hwang fails to explicitly disclose: wherein each of the pixels comprises m sub-pixels electrically connected to the scanning lines and the data lines; 
wherein the scanning line pads (GICI) and the data line pads (DICI) are arranged into a plurality of repeated units in an arrangement direction (FIG 1, clearly show the pads are arranged in a repeated arrangement direction), a sum of a number of the scanning line pads (GICI – GIC3) and a number of the data line pads (DICI – DIC4) in each of the repeated units being U, wherein U = a x (k x m x X + h x n x Y), where n is a number of the at least one scanning line signal chip, and a, k, and h are 20positive integers (FIGS 1 & 2; Paragraph [0067 – 0081]).
Xu discloses: wherein each of the pixels (FIG 3, 40) comprises m sub-pixels (41 - RGB) electrically connected to the scanning lines (G1 – G3) and the data lines (D1 – D3);

The motivation for doing this would have been in order to improve the display so that it has zero bezel visually (Paragraph [0007]).
Jeon discloses: wherein the scanning line pads (GF) and the data line pads (DF) are arranged into a plurality of repeated units in an arrangement direction (FIGS 4 & 5, clearly show the pads are arranged in a repeated arrangement direction – DF1 – DF3 & GF1 each COF), a sum of a number of the scanning line pads (DF) and a number of the data line pads (DF1 – DF3) in each of the repeated units being U, wherein U = a x (k x m x X + h x n x Y), where n is a number of the at least one scanning line signal chip, and a, k, and h are 20positive integers (FIGS 4 & 5; Paragraph [0065 – 0082]).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the scanning line pads and the data line pads are arranged into a plurality of repeated units in an arrangement direction, a sum of a number of the scanning line pads (GICI – GIC3) and a number of the data line pads in each of the repeated units being U, wherein U = a x (k x m x X + h x n x Y), where n is a number of the at least one scanning line signal chip, and a, k, and h are 20positive integers in Hwang’s inventions taught by Jeon’s invention.


With regards to Claim 2, Jeon discloses: wherein each of the sub-pixels (P) overlaps two corresponding data lines (DL1 – DL3) and one corresponding scanning line (VGL1), and each of the scanning line pads is electrically connected to two corresponding scanning lines (FIGS 4 & 5; Paragraph [0081 - 0082]). 
 
With regards to Claim 3, Jeon discloses: wherein a part of the scanning line 25pads and a part of the data line pads belong to a first metal layer, and the other part of the scanning -19-File: 097202usf line pads and the other part of the data line pads belong to a second metal layer, wherein a is 1, k is 4, and h is 1 (FIG 7 and Paragraphs [0095 – 0099]).  

With regards to Claim 4, Jeon discloses: wherein there are R data line pads (DF) between two adjacent (adjacent will be interpreted broadly to include intervening elements) scanning line pads (GF) in the arrangement direction (FIGS 4 & 5, shows this feature), and R = 2 x m x N, where 5N is an integer between 1 and k + 1 (If we took 2 data line pads (DF) in FIG 4, we will see that it is between two adjacent scanning line pads GF).  

With regards to Claim 5, Jeon discloses: wherein the scanning line pads all belong to a same metal layer, where a is 2, k is 4, and h is 1 (FIG 7, shows this feature).

With regards to Claim 6, Jeon discloses: wherein there are R data line pads (DF) between two adjacent (adjacent will be interpreted broadly to include intervening elements) scanning line pads (GF) in the arrangement direction (FIG 4, shows this feature), and R = 2 x m x N + 1, 10where N is an integer between 1 and k + 1 (If we took 2 data line pads (DF) in FIG 4, we will see that it is between two adjacent scanning line pads GF).    

With regards to Claim 7, Jeon discloses:  wherein the scanning line pads (GF) are aligned with each other in the arrangement direction (FIG 4 & 7, shows this feature).  

With regards to Claim 8, Jeon discloses: wherein each of the sub-pixels overlaps two corresponding data lines and one corresponding scanning line, and different scanning 15lines are not electrically connected directly through the scanning line pads or the gate transmission lines, where a is 1, k is 2, and h is 1 (FIG 5 and Paragraph [0081 – 0082]).  

With regards to Claim 9, Jeon discloses: wherein there are R data line pads between two adjacent (adjacent will be interpreted broadly to include intervening elements) scanning line pads in the arrangement direction, and R = 2 x m x N, where N is an integer between 1 and k+1 (FIGS 4 – 7, shows this feature).  

With regards to Claim 10, Jeon discloses: wherein each of the sub-pixels overlaps one corresponding data line (DL) and one corresponding scanning line (VGL), where a is 1, k is 1, and h is 1 (FIGS 4 – 7, shows this feature).  

With regards to Claim 11, Jeon discloses: wherein there are R data line pads (DF) between two adjacent (adjacent will be interpreted broadly to include intervening elements) scanning line pads (GF) in the arrangement direction, and R = 2 x m x N, where 25N is an integer between 1 and k + 1 (FIGS 4 – 7, shows this feature).  .  

With regards to Claim 12, Jeon discloses: further comprising: a plurality of first fan-out lines (GF) electrically connecting the scanning line pads to the gate transmission lines (Abstract; Paragraph [0012]); and 
a plurality of second fan-out lines electrically connecting the data line pads to the data 5lines, wherein the first fan-out lines (DF) and the second fan-out lines do not overlap each other (Abstract; Paragraph [0012]).  

With regards to Claim 13, A pixel array substrate (FIG 1, Title, and Abstract), comprising: 
a plurality of scanning line pads (FIG 1, GICI – GIC3), a plurality of first data line pads (DICI), a plurality of second data line pads (DIC2), and a plurality of third data line pads (DIC3) located on a substrate (100), wherein the scanning line pads (GICI – GIC3), the first data line pads, the second data line pads, and the third data line pads are arranged 10in an arrangement direction (FIG 1, shows this feature); 

 a plurality of data lines (DL) and a plurality of gate transmission lines (GLA) extending along a second direction (Y direction), wherein the scanning lines (GLB) are electrically connected to the scanning line pads (GICI – GIC3) through the gate transmission lines (FIG 1, shows this feature), and the data lines (DL) are electrically connected to the first data 15line pads (DICI), the second data line pads (DIC2), and the third data line pads (DIC3; see FIG 1); 
wherein a number of the scanning line pads (GICI – GIC3) located between the first data line pads (DICI) and the second data line pads (DIC2) or between the third data line pads (DIC3) and the second data line pads (DIC2) in the arrangement direction is less than a number of the scanning line pads (GICI – GIC3) located between the first data line pads and the third data line pads (FIGS 5 – 7); and 
at least one COF circuit (Paragraph [0061]) comprising at least one data line signal chip (DICI) and at least one 25scanning line signal chip (GICI – GIC3), wherein the at least one data line signal chip (DICI) is electrically connected to -21-File: 097202usf the first data line pads (DICI), the second data line pads (DIC2), and the third data line pads (DIC3), and the at least one scanning line signal chip is electrically connected to the scanning line pads (FIGS 5 – 7).  
Hwang fails to explicitly disclose: a plurality of red sub-pixels, a plurality of green sub-pixels, and a plurality of blue sub- pixels electrically connected to the scanning lines and the data lines, wherein the red sub-pixels are electrically connected to the first data lines pads, the green sub-pixels are electrically connected to the second data line pads, and the blue sub-pixels are electrically connected to the third data 20line pads,


Xu discloses: a plurality of red sub-pixels (FIG 3, R), a plurality of green sub-pixels (G), and a plurality of blue sub- pixels (B) electrically connected to the scanning lines (FIG 3, 20) and the data lines (10), wherein the red sub-pixels (R) are electrically connected to the first data lines pads (32 – IC Dout), the green sub-pixels (G) are electrically connected to the second data line pads (32 – IC Dout), and the blue sub-pixels (B) are electrically connected to the third data 20line pads (32 – IC Dout),
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a plurality of red sub-pixels, a plurality of green sub-pixels, and a plurality of blue sub- pixels electrically connected to the scanning lines and the data lines, wherein the red sub-pixels are electrically connected to the first data lines pads, the green sub-pixels are electrically connected to the second data line pads, and the blue sub-pixels are electrically connected to the third data 20line pads in Hwang’s invention as taught by Xu’s invention. 
The motivation for doing this would have been in order to improve the display so that it has zero bezel visually (Paragraph [0007]).

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of at least one COF circuit comprising at least one data line signal chip and at least one 25scanning line signal chip, wherein the at least one data line signal chip is electrically connected to -21-File: 097202usf the first data line pads, the second data line pads, and the third data line pads, and the at least one scanning line signal chip is electrically connected to the scanning line pads in Hwang’s inventions taught by Jeon’s invention.
The motivation for doing this would have been in order to remove the RC delay caused by the overlapping of the gate fan out line and the data fan out line (Jeon’s invention Paragraph [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625